Citation Nr: 1227868	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  07-28 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to an initial disability rating for atypical dermatitis in excess of 0 percent prior to December 6, 2010, and in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his father


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel
INTRODUCTION

The Veteran had active service from December 2001 to January 2006.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from June 2006 and September 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The issue of an increased initial rating for atypical dermatitis was previously before the Board in March 2009, and was remanded for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In a March 2011 rating action, the RO increased the rating for atypical dermatitis to 10 percent, effective from December 6, 2010.  A claimant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this appeal continues. 

In February 2008, the Veteran presented testimony in a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer a member of the Board.  In March 2012, a second hearing was held at the RO before the undersigned acting VLJ.  Transcripts of both hearings are associated with the claims file.  The record reflects that the Veteran submitted additional evidence to the Board in March 2012, accompanied by a waiver of initial review by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran served in combat in Iraq and was exposed to a rocket-propelled grenade (RPG) explosion.

2.  The evidence is at least in equipoise as to whether the Veteran's current cognitive disability results from a traumatic brain injury sustained in service.  
3.  Prior to December 6, 2010, the Veteran's skin rash was manifested by more than 5 percent but less than 20 percent of the entire body affected, with no more than 5 percent of exposed areas affected and no use of any type of drugs.

4.  Since December 6, 2010, the Veteran's skin rash has not been manifested by 20 to 40 percent or more of the entire body or 20 to 40 percent or more of exposed areas affected, or; required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, during the past 12-month period.  


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, the criteria for service connection for traumatic brain injury have been met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 

2.  Prior to December 6, 2010, the criteria for a 10 percent disability rating, but no higher, for service-connected atypical dermatitis were met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code (DC) 7806 (2008). 

3.  Since December 6, 2010, the criteria for a rating in excess of 10 percent for service-connected atypical dermatitis have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code (DC) 7806 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for TBI

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

Service connection may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is postservice evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 495-96 (1997)).  "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Veteran is seeking service connection for residuals of a traumatic brain injury he contends he suffered in service.  He reports that he was less than 50 feet from the site of a rocket-propelled grenade (RPG) explosion while on patrol in Iraq.  He describes being "violently shaken," seeing spots and having tunnel vision.  The Veteran reports that he had difficulty seeing or hearing and that he experienced confusion for some time after the explosion.  He contends that he currently experiences cognitive deficits, such as forgetfulness, disorganization, and auditory memory problems.  

Service treatment records are silent for any injuries relating to a RPG explosion.  The Veteran completed a post-deployment health assessment in September 2005, in which he reported that he experienced "dimming vision, like the lights going out" during the deployment.  He rated his health as excellent and did not report any ongoing symptomatology relating to head trauma.  

The claims file contains a November 2008 letter from Headquarters Battalion, 2D Marine Division, Camp Lejeune, which confirms that the Veteran was in the direct vicinity of a RPG attack in Iraq on May 31, 2005.  The letter states that he "seemed dazed and a little confused," but it was determined that no medical treatment was needed.  

The evidence includes VA outpatient treatment records which reflect that the Veteran was first evaluated for potential TBI in February 2008.  In a second-level evaluation in March 2008, he reported exposure to a RPG explosion at a distance of 30 to 50 feet.  Although he suffered no physical injury or loss of consciousness at that time, he did experience amnesia and disorientation for less than 30 minutes afterward.  The Veteran reported symptoms including poor concentration, forgetfulness, slowed thinking, disorganization, poor frustration tolerance, and severe problems with falling asleep.  The case management team could not determine whether the Veteran had a mild traumatic brain injury, and the Veteran was referred for neuropsychological and speech pathology evaluation.  In May 2008, he was found to exhibit mild cognitive-linguistic impairment, and he was later diagnosed with cognitive disorder not otherwise specified.  The examiner opined that the Veteran's cognitive deficits (including slowed processing speed, disorganization, impaired complex/divided attention, decreased awareness of deficits, slow verbal learning, and inefficient retrieval) were "relatively consistent with a head injury but may also be due to his significant anxiety symptoms."  In June 2008, the VA treatment team concluded that the Veteran did demonstrate mild traumatic brain injury and linguistic impairment.  Specific deficits included anomia, inability to put thoughts into words, and memory deficits. 

The claims file contains a July 2008 from the Veteran's then-fiancée, in which she described symptoms the Veteran had manifested since leaving service.  These included insomnia, nightmares, anger, anxiety, confused and erratic speech, no sense of time or direction, paranoia, and obsessive-compulsive behavior.  
The Veteran was afforded a VA mental health examination in September 2008, in which he described significant concentration and memory problems.  On objective examination, the Veteran's speech was pressured and he included too much detail in all of his answers to questions.  His affect was blunted, and he reported that he had to keep lists in order to remember to do things.  The examiner rendered a primary diagnosis of PTSD.  Cognitive disorder not otherwise specified was also diagnosed, and the examiner opined that it was probably secondary to TBI.  

A VA outpatient treatment note dated in October 2008 reflects that the examiner found a "significant emotional component" overlying the prior history of concussion.  He noted that the Veteran had not lost consciousness at the time of the RPG blast.  

The claims file contains private treatment records, including a treatment note dated in November 2008, which indicates that the Veteran was diagnosed with traumatic brain injury, post concussive syndrome, and posttraumatic stress disorder (PTSD).  While he was found to exhibit symptoms of both anxiety and cognitive impairment, the examiner opined that the primary complaint was diminished cognitive function and that it contributed to the anxiety.  The examiner recommended a subtheraputic dose of psychostimulant medication and a short stay in the Brain Injury Day Treatment Program.  The Veteran underwent speech therapy at the private clinic from August to December 2008.  

The Veteran was afforded a VA examination in February 2009, in which PTSD, obsessive-compulsive disorder (OCD), and cognitive disorder not otherwise specified were diagnosed.  The examiner opined that all of the illnesses stemmed from active service because the Veteran did not have those symptoms prior to service.  He also noted that the Veteran's state had worsened in all spheres since the prior examination in September 2008.  

The Veteran was then afforded a VA examination in March 2009.  After conducting a number of neuropsychological tests, the examiner concluded that his memory and verbal memory learning deficits were consistent with a cognitive disorder.  He stated, however, that the Veteran's description of the RPG blast was not consistent with a blast injury because the Veteran reported that he was "around the corner" from the explosion site.  The examiner stated that the Veteran demonstrated symptoms of Asperger's syndrome, including impaired auditory comprehension, misinterpretation of literal or implied meanings, and loud, monotonous speech.  The examiner diagnosed PTSD, Asperger's syndrome, and cognitive disorder not otherwise specified.  He opined that the RPG blast triggered a "stress reaction," and that emotional factors from PTSD were superimposed upon and exacerbated a pre-existing Asperger's Disorder.  The examiner could not definitively determine the etiology of the cognitive disorder but opined that it was likely "a mixture of organic and emotional factors."  

VA outpatient treatment records dated in May 2009 indicate that the Veteran reported that he was receiving speech therapy at a private clinic.  He expressed concern about TBI, whereupon the examiner advised him that, in the absence of any loss of consciousness and post-traumatic amnesia, this would be difficult to diagnose.  She informed him that PTSD and TBI had overlapping symptoms and that anxiety can interfere with cognitive function.  

Private treatment records reflect that the Veteran took part in the Brain Injury Day Treatment Program for 16 days in June and July 2009.  Deficits identified included attention/concentration, organization/planning, insight, receptive and expressive communication, short term memory, problem solving and reasoning.  During the treatment, the Veteran met all cognitive goals and functioned within normal limits on specific tasks of attention, complex attention, auditory memory, visual/spatial tasks, and communication tasks.  At discharge, it was noted that the Veteran needed to continue to work on auditory processing and time management.  He was also advised to continue to seek treatment for anxiety and emotional issues.  

After carefully reviewing the evidence, the Board concludes that service connection for cognitive impairment secondary to TBI is warranted.  The evidence establishes that the Veteran served in combat in Iraq and was impacted by an RPG explosion.  There are current diagnoses of cognitive deficits, and there are public and private medical opinions which associate those symptoms with TBI based upon the blast injury incurred during service.  The Board acknowledges that PTSD has also been diagnosed.  Several treatment providers have questioned whether the noted cognitive impairments arise from a TBI or are merely manifestations of PTSD; however, there is no definitive medical opinion attributing the Veteran's cognitive impairment solely to his PTSD in the record.  Moreover, multiple medical professionals, both private and VA, have opined that cognitive disorder is likely caused by TBI in service.  Thus, the evidence is at least in equipoise, and service connection for TBI is warranted.  38 C.F.R. § 3.102.

The Board acknowledges that the February 2009 VA examiner attributed the Veteran's symptoms to Asperger's syndrome which existed prior to service.  The examiner appears to have based his opinion on the fact that the Veteran described himself as being "around the corner" when the explosion occurred.  The Board finds that this opinion is speculative in that the examiner relied on the Veteran's nonspecific language to conclude that he was not in a position relative to the blast to incur a brain injury.  Moreover, his diagnosis of pre-existing Asperger's syndrome is inconsistent with the credible lay evidence, as both the Veteran's father and his wife provided statements asserting that the cognitive deficits he experiences were not present prior to service.  Accordingly, the Board affords this opinion to be of limited probative value. 

In summary, the Board finds that the evidence is at least in equipoise as to whether the Veteran's current symptoms of cognitive impairment are the result of a TBI sustained in service.  Accordingly, the benefit of the doubt is afforded to the Veteran, and service connection for TBI is granted.

Increased Rating for Atypical Dermatitis

The Veteran is seeking an increased initial disability rating for service-connected atypical dermatitis.  Service connection was granted effective from January 2006, and a noncompensable rating was assigned.  The rating was increased to 10 percent, effective from December 2010.  The Veteran contends that his symptoms warrant a higher rating.  Specifically, during his Board hearing in March 2012, he testified that his skin symptoms, which include cracking, bleeding, and itching, persisted after service and have recurred periodically since then.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time, and different ratings can be assigned for different periods of time in a practice that is known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119  (1999).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture presented more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board notes that effective October 23, 2008, VA amended the Schedule for Rating Disabilities by revising that portion of the Schedule that addresses the skin.  Specifically, these amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  However, these amendments apply to applications for benefits received by VA on or after October 23, 2008.  As the Veteran's claim was already pending as of that date, these new regulations do not apply.  Moreover, there is no evidence suggesting that the Veteran's disability is the result of a burn or can be characterized as a scar, and as such, Diagnostic Codes 7800-7805 are not applicable. 

The Veteran's skin rash has been rated under 38 C.F.R. § 4.118, DC 7806.  Under this code, a 10 percent rating will be assigned where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is warranted where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806. 

The record reflects that the Veteran was afforded a VA examination of his skin in May 2006, in which atypical dermatitis was diagnosed.  Although the Veteran had no active symptoms at that time, he reported that he recurrent episodes of dermatitis every few months and that the most recent incident had been a few weeks earlier.  He stated that outbreaks had become less frequent and less severe since separation from service.  

Pursuant to the Board's remand instructions, another examination was scheduled so that the symptoms could be observed when active.  During the examination in July 2009, the examiner stated that the Veteran did not have an acute outbreak at that time, although he did have some patchy flaking with erythema over the nasofacial sulcus and brow, and some in the ear area, and papular pustules on his back and chest.  The Veteran described erythematous eruptions which became papular and bumpy, then hyperkeratotic, with fissuring, bleeding, and severe itching.  The examiner stated that the Veteran's description of his symptoms suggested an episodic but "very symptomatic" dermatitis that is triggered by hot weather and sweating.  

The Veteran was afforded a VA examination of his skin in December 2010.  Although there were no active lesions at that time, the examiner noted that the areas reportedly affected comprised less than 5 percent of exposed areas, and more than 5 but less than 20 percent of total body area.  The Veteran stated that he had not used any medication to treat his condition in the last 12 months.  

Applying the rating criteria to the evidence, the Board concludes that an initial disability rating of 10 percent is warranted prior to December 6, 2010.  Although no active lesions have been observed, the Veteran's description of his symptoms, to include the extent of the affected area, has been consistent throughout the appeal period.  The evidence reflects that atypical dermatitis affects between 5 and 20 percent of his total body area.  As the reported symptomatology has not changed since the claim was filed, a disability rating of 10 percent is appropriate for the entire period.  

A rating in excess of 10 percent, however, is not warranted for any point during the appeal.  There is no evidence that more than 5 percent of the Veteran's exposed areas or more than 20 percent of his entire body is affected by the skin rash.  As discussed above, the December 2010 VA examiner determined that between 5 and 20 percent of the Veteran's body is affected.  Moreover, the evidence does not support a finding that intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required at any time.  The Veteran has consistently denied the use of any medication other than topical ointments, and he has denied using any treatments at all since the initiation of his claim.  Accordingly, the evidence does not support an evaluation for atypical dermatitis in excess of the currently assigned 10 percent for any time during the rating period.  

The Board has considered whether another rating code is more appropriate than the one used by the RO.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  The evidence does not show that the Veteran's skin disability involves scars, more than 20 percent of his entire body, or the use of any type of medication; therefore, it is not appropriate to rate the Veteran's disability under any of the other DCs specific to disabilities of the skin.  

Finally, the Veteran has also not argued that this service-connected disorder has precluded gainful employment and thus, there is no basis for the Board to recognized and implied claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has further considered whether a higher rating for this disability is warranted on an extraschedular basis.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  The Board initially finds that the rating assigned is precisely that contemplated for this disability.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Moreover, the evidence does not reflect that this disability has resulted in marked interference with employment, nor has he been hospitalized for his skin disorder.  

Therefore, based on all the foregoing, the Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedular standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regard to the issue of service connection for traumatic brain injury decided herein, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

The appeal for a higher initial rating for atypical dermatitis arises from a disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  See also 38 C.F.R. § 3.159(b)(3)(i) (2011) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  In any event, the Board notes that the Veteran was furnished additional VCAA notice in August 2007, which informed him of the rating criteria for a skin disability.  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the appellant physical examinations, obtained medical opinions as to the etiology and severity of disabilities, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


ORDER

Service connection for traumatic brain injury is granted.  

Prior to December 6, 2010, an initial disability rating of 10 percent for service-connected atypical dermatitis is granted, subject to the statutes and regulations governing the payment of monetary benefits. 

A disability rating in excess of 10 percent for atypical dermatitis is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


